In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-20-00396-CV
              ___________________________

IN THE INTEREST OF R.H., F.V., M.V., AND P.H., CHILDREN



           On Appeal from the 233rd District Court
                   Tarrant County, Texas
               Trial Court No. 233-679089-20


            Before Kerr, Bassel, and Womack, JJ.
            Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

       R.H.H. (Mother) and N.V.C. (Father) appeal from the trial court’s order

terminating their parental rights to four of their children—R.H. (Ross), F.V. (Finn),

M.V. (Macy), and P.H. (Penny)—and appointing the Department of Family and

Protective Services as the children’s permanent managing conservator.1 In this ultra-

accelerated appeal,2 Mother and Father raise nine issues. We will affirm the judgment

as modified.

                                    I. Background

       Mother and Father have seven children: C.V. (Cora) M.V. (Myra), A.V. (Anne),

Ross, Finn, Macy, and Penny, and they had been involved with the Department for a

decade by the time of the 2020 trial in this case. Before the events giving rise to this

case, the Department had investigated Mother and Father numerous times for

neglectful supervision, physical neglect, physical abuse, sexual abuse, and medical

neglect. The Department had also investigated allegations that Myra and Anne were

sex-trafficking victims.



       1
        We refer to the children using aliases and to other family members by their
relationship to the children. See Tex. Fam. Code Ann. § 109.002(d); Tex. R. App. P.
9.8(b)(2).
       2
        See Tex. R. Jud. Admin. 6.2(a), reprinted in Tex. Gov’t Code Ann., tit. 2, subtit.
F app. (requiring appellate court to dispose of appeal from judgment terminating
parental rights, so far as reasonably possible, within 180 days after notice of appeal is
filed).


                                            2
      In June 2019, the Department removed all but Cora, who was 17 years old at

the time. The investigation leading to the children’s removal started six months earlier

when the Department received reports that then-14-year-old Anne was skipping

school and was involved with a known sex trafficker; that some of the children had

“an issue with lice”; and that the home was unsanitary.

A. Investigation and removal

      According to Adrianne Brown, a Department investigator, the Department

commenced the investigation over concerns about the children’s unsafe home

conditions and about Anne’s being a sex-trafficking victim. During Brown’s initial

visit to the family’s home, she observed that the floors had mud and dirt on them and

that there was a “very strong odor of . . . human urine” throughout the home. The

kitchen counters were covered in food and dishes, and there were “tons of bugs and

flies.” Brown checked for bed bugs and found none, but she observed that the

mattresses and sheets were very dirty.

      Brown was alarmed about the home’s condition because “[c]hildren shouldn’t

be living in an environment like [that] . . . especially with [Penny’s] having health

conditions. I was worried that they would get sick from the home conditions.” But

when Brown discussed these apprehensions with Mother, Mother “didn’t seem very

concerned” and could not understand why Brown was concerned.

      Brown observed that then-five-year-old Penny was “very tiny” and

underweight. Her clothes were tattered and dirty, and her fingernails were “very

                                           3
black.” She was unbathed, and her hair was very messy and looked like it had not

been combed in a long time. Brown described Penny as not having any muscle and

her limbs as “just kind of bone and skin.” When Brown voiced these concerns,

Mother responded that Penny’s size was a result of her medical issues. Brown testified

that Penny’s doctors were concerned that Mother was not “following through” with

Penny’s medical care and that Mother was having a hard time following medical

recommendations.

      Brown was also troubled because Penny needs round-the-clock supervision and

care because she cannot eat and drink like a normal child. Brown admitted that she

did not know Penny’s medical diagnosis but testified that the child is nonmobile,

nonverbal, and cannot care for herself. When Brown visited the home, Penny was

alone in a room with the door closed and was “kind of half hanging off” a mattress

on the floor.

      Brown observed that Ross, Finn, and Macy were very dirty, “just kind of ran

wherever they wanted to,” and “weren’t being watched or supervised.” During

Brown’s visit, Brown talked to then-ten-year-old Ross, who had a “very strong, foul

body odor.” Ross appeared “intellectually delayed” and was thus unable to do a

complete interview with Brown and could not understand many of her questions. Like

Penny, Ross wore clothes that were tattered and dirty, and his fingernails were very

dirty. Brown observed that then-eight-year-old twins Finn’s and Macy’s conditions

were the same—foul body odor; dirty, tattered clothes; and dirty fingernails. Brown

                                          4
described the body odor as “if they hadn’t bathed in a very long time” and stated that

“[i]t was to the point where I was getting sick interviewing them[,] and I was going to

have to leave at one point because I couldn’t stay in there any longer with the odor.”

When Brown addressed the children’s conditions with Mother, Mother responded

that she could not make the children bathe if they did not want to.

      Mother was also unable to supervise the children. During Brown’s visit, Brown

saw Ross and Finn run in the street toward the nearby Interstate 35 service road, and

Brown had to tell Mother to stop them. At one point, one of the children “grabbed an

axe and started playing with it while . . . running in and out of the street.” Mother saw

this and did nothing until Brown prompted her to intervene.

      Brown confirmed that the family had a lengthy history with the Department

that involved the home’s condition; Cora’s being sexually abused and reporting it to

Mother, who did nothing; Myra’s and Anne’s not attending school; and Myra’s and

Anne’s being sex-trafficking victims. When Brown spoke to Mother about the

possibility that Anne was a sex-trafficking victim, Mother “didn’t really believe that

that’s what was happening” and would say that Anne was “just a runaway.”

      Brown spoke to Father by telephone about the physical-neglect and sex-

trafficking allegations. Father responded that he was “never really home,” that

childcare was Mother’s responsibility, and that he had no idea what was going on at

home. When Brown spoke to Anne about Father, Anne “described on numerous

occasions that when she would run away, she was afraid to come home because she

                                           5
knew her father would hit her, slap her, and punch her, and that he had done that any

time she had come home from running away.” Anne also told Brown that she was

afraid to come back home because Father would curse at her and call her names.

      Based on the concerns that arose during her investigation, Brown referred the

case to Family-Based Safety Services (FBSS). Mother and Father agreed to work FBSS

services even though the parents thought they were unnecessary.

      The FBSS case was open for about six months when the Department received

a report in late May 2019 concerning the parents’ physical and medical neglect of

Penny. The Department and the FBSS caseworker recommended that Penny be

evaluated at Cook Children’s Medical Center due to her weight loss. Justin Green,

another Department investigator, met Penny at the hospital and spoke with hospital

staff, who were worried that the now-six-year-old child was failing to thrive and was

being physically neglected. When Penny arrived at the hospital, her hair was severely

matted; she had a “severe lice infestation”; and she had fungus on two of her toes. By

the time Green arrived, hospital staff “had already tried to treat the lice

infestation . . . and had brushed and cut some of her hair to try to treat the lice.”

Green observed that Penny was severely underweight and malnourished.

      As part of his investigation, Green spoke with both parents about Penny’s

failure to thrive and the lice infestation. Even though Penny weighed a mere

25 pounds, her parents seemed oblivious that her weight was an issue or that she was



                                          6
failing to thrive. As for the lice, Mother told Green that she was planning to take

Penny to get a haircut to treat the lice.

       Green was surprised that Mother and Father were not concerned about

Penny’s weight because of the family’s Department-related history, which included

Penny’s being diagnosed with failure to thrive at three months old. Since then, the

Department had opened cases because it was concerned that Penny was malnourished

and that all the children were being physically neglected.

       Based on Green’s investigation regarding Penny, it appeared to Green that

Mother and Father were not making progress regarding any of the children during the

FBSS case, even though the case had been going on for six months. After Green’s

investigation, “[t]he decision for removal was put forth through FBSS,” which “had

[a] consistent history with the family, . . . had consistent issues and concerns with the

physical neglect of the children, lack of adequate supervision of the children, the

concerns for the -- sex trafficking of [Myra] and [Anne].”

       In June 2019, the Department sued for conservatorship of Myra, Anne, Ross,

Finn, Macy, and Penny and to terminate Mother’s and Father’s parental rights to

them. The children were removed from the parents, and the trial court signed an

order appointing the Department as the children’s temporary managing conservator.




                                            7
B. The trial

       The case was tried to the bench over two days in October and November

2020. 3 At the start of trial, the Department announced that it intended to “nonsuit as

to [Myra and Anne]” and that it would elicit testimony about why the Department

believed that a nonsuit was in the girls’ best interest.

       Brown and Green testified regarding the Department’s investigation leading to

the children’s removal. The trial court also heard testimony from Maribel Leal (a

Department local permanency specialist who had worked on the case since October

2019); Julie O’Brien (the case’s permanency supervisor); Penny’s foster mother; and

Father. Mother did not testify.

       i. Myra and Anne

       Myra turned 17 during the trial, and Anne turned 16 just after the trial. The

Department believed that both girls were sex-trafficking victims. At one point, both

girls had been associating with a rumored trafficker who had admitted to sleeping in a

bed with the two girls. The Department suspected that he was “prostituting the girls.”

When the Department confronted Mother with its suspicions, she was unconcerned

about the girls’ association with the man, as well as their association with another

       3
        In April 2020, the Department timely moved the trial court to retain
jurisdiction for an additional six months so that Mother and Father could complete
the service-plan requirements necessary for the children’s return. See Tex. Fam. Code
Ann. §§ 263.401, .403(a-1). The trial court granted the motion on May 18, 2020, and
extended the case’s dismissal date to November 13, 2020. The trial commenced on
October 2, 2020.


                                             8
suspected sex trafficker. Father claimed that he was not aware of the sex-trafficking

concerns until the first day of trial.

       Both girls had a history of running away from home. Mother and Father had

no control over them and admitted to Leal that the girls would just come and go.

Father had kicked them out of the house several times over the past few years. During

the 17 months the girls were in the Department’s care, they ran away several times

and were last in the Department’s care in April 2020. At the time of trial, neither the

Department nor Father knew where the girls were. Leal testified that Myra and Anne

did not trust the Department and that they refused to meet with her because they

feared she would put them back into foster care.

       Traffick911—an advocacy group that works with sex-trafficking victims and

provides them with medical services, counseling, help, and assistance—had been

working with the girls for years and believed that they were human-trafficking victims.

The girls had a close relationship with the organization, but since their removal by the

Department, the girls had refused to meet with anyone from Traffick911 because they

feared that the organization would turn them over to the Department, which would

put them back into foster care. Traffick911 believed that the Department’s

involvement was “keeping [the girls] on the run” and was preventing

Traffick911 from being able to work with the girls and provide them with services.

Traffick911 urged the Department to dismiss the termination case regarding Myra and

Anne because Traffick911 believed that the girls would be willing to engage with the

                                           9
organization again and get the services and help they needed. Both Leal and O’Brien

thus believed that it would be in the girls’ best interest for the Department to dismiss

them from the case.

       Based on Mother’s and Father’s attitudes toward Myra’s and Anne’s behavior,

Leal was concerned that Macy—who herself was showing signs of having been

sexually abused—might engage in the same behavior as her older sisters. Leal further

opined that she was concerned that the parents’ lack of concern or awareness that

Myra and Anne were trafficking victims put all the children at risk of being trafficked.

       ii. Ross, Finn, and Macy

       At the time of trial, Ross was 12 years old, and Finn and Macy were 10 years

old.

       Leal testified that Ross was doing well. He was in the seventh grade and was

attending class in person. Leal described Ross—who is in the special-education

program at school—as “verbal” but “not able to have direct conversation with you.”

Ross has hearing issues and thus has a cochlear implant. Ross is now potty trained but

still has bedwetting problems. He takes sleep medication and receives speech,

occupational, physical, and behavioral therapy.

       Just before trial, Ross had moved to a new foster home and was not placed

with any of his siblings. Ross had earlier been placed with Macy, but he had started

behaving inappropriately with her and had developed behavioral problems. Ross’s

behavior at home—which Leal described as “constantly in everyone’s face and

                                           10
want[ing] all the attention”—prevented Macy from getting the attention that she

needed. But after Ross moved to a new foster home, Macy was able to get individual

attention, and “she’s loving that.”

      Although Macy was “doing really well” in her foster home, she struggles with

her hygiene routine. Her foster mother makes sure that Macy stays clean. Macy is

medicated for depression and receives “regular” and occupational therapy. Macy also

showed signs of having been sexually abused before she came into care. Macy’s foster

mother wants to adopt her.

      Macy’s twin brother Finn was not in an adoption-motivated home but was in a

home that deals with special-needs children. He is in special-education classes,

receives behavioral counseling, and receives speech, physical, and occupational

therapy. Finn had been on three mental-health medications but was able to get off of

them while he was in the foster home. But he was still taking medication for

bedwetting.

      Ross and Finn had originally been placed together, but because of problems

with that foster home, the brothers had to be separated. The Department’s plan is to

move Ross and Finn into an adoption-motivated home together.

      iii. Penny

      Penny’s foster mother (Foster Mother)—who before becoming a stay-at-home

mom had worked as a pediatric occupational therapist—first met Penny while Penny

was in the hospital in June 2019. Both Foster Mother and Leal confirmed Green’s

                                        11
account of Penny’s condition at the hospital: her lice-infested hair that was so severely

matted that hospital staff had to cut it to treat the infestation; her sallow, yellowish

skin; and her extreme malnourishment. At 25 pounds, Penny was the size of a two-

year-old. At the hospital, Penny, who is developmentally delayed and nonverbal, did

not make much eye contact or “really show any sort of interaction with her

surroundings.”

        Penny has been diagnosed with global developmental delay, failure to thrive,

toenail fungus, encephalopathy, severe malnutrition, swallowing dysphagia, and

epilepsy. Penny suffers from epileptic seizures, and her swallowing dysphagia inhibits

her ability to swallow food. If Penny “attempts to take anything by mouth that is not

of an approved thickness or consistency, she can aspirate, which would cause the

substance to go into her lung[s] and cause pneumonia.” As a result of this condition,

Penny is fed through a gastric tube—or G-button—which doctors surgically placed

during her hospitalization. Operating, cleaning, and changing the G-button requires

special training that Foster Mother received at the hospital before bringing Penny

home.

        Penny’s medical conditions require round-the-clock supervision. She is

nonambulatory and has to use a wheelchair as well as other medical equipment such

as leg braces, a stander, a hospital bed, a special car seat, and incontinence and feeding

supplies. Penny’s medical team includes a primary-care physician, an audiologist, an

eye specialist, a neurologist, a geneticist, and an endocrinologist.

                                            12
         At the time of trial, Penny was seven years old and had lived with Foster

Mother since being released from the hospital nearly 16 months before. During that

time, Penny’s weight had doubled and her body-mass index was appropriate for her

age. Penny had also gained strength, was “able to sit up from a supine position,” and

could roll “from prone to supine.” She had started showing some “precursor skills to

crawling,” had started making eye contact, and had begun laughing when things were

funny and crying when she was in pain, which were emotional reactions that Foster

Mother “did not see at the very beginning when she came into [Foster Mother’s]

care.”

         Leal testified that Penny is currently healthy, her clothes are always clean, and

her hair is always brushed and adorned with a bow. Foster Mother reported that

Penny was as happy and healthy as she could be. Foster Mother has a strong bond

with Penny, loves her, and wants to continue to be her placement.

         Penny is the only foster child in Foster Mother’s care. Penny cannot be placed

with her siblings because she requires such a high degree of specialized care, which

Foster Mother can provide. The children’s foster families are able and willing to allow

the children to see each other.

         iv. Mother and Father

         Mother and Father love their children. The children appear to love Father, and

Father and the children appear to be bonded.



                                            13
       Mother is a stay-at-home mom and the children’s primary caretaker. Father

works “all the time” and is at home only in the afternoons. Father has had the same

job for 22 years and makes $15 an hour. Father owns the family’s home and is willing

to buy a larger home if necessary.

       According to Mother’s psychological evaluation, which was admitted into

evidence at trial, Mother has “very limited cognitive skills and is not likely to

appropriately make decisions in the best interest of herself and her children,” and “[i]t

is likely that [she] will need supervision and support with her children and should not

be in a decision-making and primary caretaking capacity.” Mother’s “limited abilities

could be addressed with some services, but it is unlikely that her abilities will improve

greatly.”

       The psychologist who examined Mother diagnosed her as “borderline

intellectual functioning.” Among other things, the psychologist recommended that

Mother “participate in community-based services that give her a healthy outlet to talk

about her concerns and connect with others”; “participate in parenting skills

curriculum and if possible have a parenting mentor to assist her in understanding how

to parent effectively”; and “have supervised contact with her children, provided that

the contact is not counter-indicated by the child’s treatment plan.”

       Leal believed that Mother was incapable of caring for the children not because

of her intellectual abilities but because she lacked the desire and capability to do so.



                                            14
       Father’s psychological evaluation, which was also admitted into evidence, states

that

       [Father] appears to be dealing with the issues of the CPS case, and is
       having feelings of mistrust and social alienation, but he does not have
       the skills to improve the social relationships in his life and may be
       dealing with the reality that his wife is not able to adequately help him
       resolve the issues going on in the family. [Father] would likely need
       substantial support from others in order to have a full-time caregiving
       role for his children. He has long been focused on the “provider role”
       and has not been active in the daily parenting of the children, leaving
       those matters to his wife. He would likely continue to be supportive in
       any possible capacity for his children, but not well-suited for a daily
       caregiving role.

The psychologist also diagnosed Father as “borderline intellectual functioning.”

       According to Leal, Father is not willing to make any changes to his parenting

role, and he was unwilling to reach out to family or neighbors for help. Father

testified that he and Mother had done everything the Department had asked them to

do and that he thinks they are much more capable of taking care of the children than

they were before the children’s removal. He claimed that he and Mother were willing

to do whatever they needed to do to take care of the children, including getting them

to medical and therapy appointments and making sure that they are fed. He disagreed

with the Department that he and Mother cannot take care of the children.

       v. The family’s history with the Department

       As noted, the family has a lengthy history with the Department, which since

2010 had handled more than 15 “intakes” involving the family. According to O’Brien,




                                          15
the case’s permanency supervisor, the Department had opened more than ten cases

involving Myra and Anne.

      The first FBSS case involving the family was opened in 2011 and involved

concerns about insufficient weight gain and care of Finn and Macy, who were five

months old at the time. The next FBSS case was opened in December 2016 based on

a referral regarding allegations of physical and medical neglect of Macy. The case

remained open for nine months until the Department stopped working with the

family because the family had “reached a plateau,” and the Department did not feel

that it could provide any more services or help for the family. At that time, the

Department felt that the children were still at risk and that the family’s issues were

unresolved. The issues in that case were the same that the Department was working

on with the parents in this case—issues the parents still had not addressed, even

though by the time of trial, this case had been pending for about 17 months.

      According to O’Brien, when the Department was involved with the family in

the past, the children would gain weight and the parents would improve the

“sanitation and appropriateness of the home,” but when the Department “was out of

the case” the Department would receive new referrals expressing the same concerns

about the family. Based on the Department’s involvement and history with the family,

O’Brien believed that the children were at substantial risk if Mother’s and Father’s

rights were not terminated because the children’s medical and developmental needs

would not be met, and the children would not continue to thrive.

                                         16
      vi. The parents’ service plans and visits with the children

      When Leal took over the case in October 2019, she thought that the most

important services for Mother and Father to complete were improving their parenting

skills and engaging with and parenting the children during visits. The parents’ service

plans included attending visits with the children; undergoing drug testing; completing

counseling; maintaining contact with Leal; attending the children’s medical

appointments; having stable housing; having stable income; and participating in a

special parenting class. Additionally, the parents were required to “comply with

recommendations from . . . medical professionals, including any support classes or

education classes to help manage their children’[s] needs” and to “demonstrate they

can provide for their children’s medical, emotional, therapeutic, and physical needs

during visitations.” The trial court had ordered that the parents could have

unsupervised visitation in their home if they could “demonstrate they can meet all

medical and physical needs of [the children] without assistance from . . . medical or

other professional staff during at least four consecutive supervised visits”; “show their

ability to brush [Penny]’s teeth, brush her hair, change her diaper, use her wheelchair,

do G-button feedings, and work on the occupational therapy and physical therapy

goals for [Finn] and [Ross]”; and “demonstrate they have a safe and stable location for

the unsupervised visits.”




                                           17
      Although the parents satisfied most of the plan’s requirements 4—they tested

negative for drugs; attended visits and medical appointments; maintained contact with

Leal; maintained safe, stable, and appropriate housing; completed counseling; and

Father maintained his job—they failed to demonstrate that they could parent the

children and care for their needs.5 During visits with the children, the parents

struggled to interact with and to supervise them; the children were “all over the place

sometimes” and would leave the visitation room. Leal would have to prompt the

parents to retrieve them, and the parents’ engagement and interactions with the

children took “a lot of prompting” by Leal. During these supervised visits, the parents

were unable to demonstrate that they could care for Penny’s needs (brushing her hair

and teeth, changing her diaper, and feeding her through the G-button) and thus never

progressed to unsupervised visitation.6 And even though Leal had explained Penny’s


      4
       The Department admitted that for reasons beyond the parents’ control, the
parents could not complete the parenting and trafficking-awareness classes.
      5
         Before the COVID-19 pandemic, Mother and Father attended all the
children’s medical appointments. The pandemic eventually prevented the parents
from attending those appointments, but Leal updated the parents after appointments
and gave them notes. The pandemic also caused the suspension of in-person visits
with the children for a time, but the parents attended virtual visits until in-person
visits resumed.
      6
        The parents received G-button training at Cook Children’s, but Leal said that
the training was unsuccessful. Foster Mother was present during some of the parents’
visits with Penny and tried to teach them how to use and care for Penny’s G-button.
Foster Mother observed that Mother and Father did not seem to retain what she had
taught them and “kind of passed off the responsibility onto [Cora, their eldest child,]
instead of taking the initiative to do it themselves.”

                                          18
swallowing disorder to the parents, during a visit three weeks before trial, the parents

tried to rinse Penny’s mouth out with water, which concerned Leal because she had

warned the parents about the risk that Penny could aspirate.

      Leal worked one-on-one with the parents to inform them and to educate them

on each of the children’s needs. She had hoped that with the one-on-one coaching the

parents would become more engaged “in wanting to know about what they could

change or do better.” But when Leal had asked Mother and Father to explain each

child’s needs, neither parent was able to fully explain them. Mother, the main

caregiver, had neither demonstrated to Leal that she knew what was required on a

day-to-day basis to care for the children nor shown any interest in learning.

      Leal had no reason to believe that Father “would do anything differently than

what he has done in the past, which [was] to be mainly a provider.” When questioned

at trial regarding each of the children’s specific needs, Father was able only to

generally describe each child’s medical condition and was unable to name their

medical providers or describe their medical needs, treatments, and therapies. He

admitted that although he had attended visits each week, he had never asked about

the children’s physical, emotional, and medical needs.

      Leal did not believe that Mother has the intellectual capacity or desire to meet

her children’s specialized needs or that Father can meet those needs. O’Brien

described Mother and Father as “borderline functioning” but, like Leal, she thought

their inability to meet their children’s needs was a combination of unwillingness and

                                           19
lack of capacity. In past cases, Mother and Father had shown that they were unwilling

to take care of their children.

       Given the Department’s extensive history with the family and its concerns

about neglectful supervision, Leal did not believe that the Department’s concerns had

been addressed throughout this latest case, which had lasted nearly two years. During

the case, the parents had not demonstrated that they would change the way they

parent and supervise the children and had not admitted that their parenting skills

could improve. Although Mother and Father love the children and participated in

services, they had not progressed enough to address the Department’s concerns and

to prove that they could meet the children’s needs and provide for them.

       Leal believed that termination of Mother’s and Father’s parental rights to the

children was in the children’s best interest because the parents were unable to meet

their children’s special needs and were unwilling to make the significant life changes

necessary to enable them to take care of their children.

       vii. The trial court’s ruling

       As promised, the Department moved to dismiss the termination case as to

Myra and Anne, and the trial court granted the motion. The trial court found by clear

and convincing evidence that termination of Mother’s and Father’s parental rights to

Ross, Finn, Macy, and Penny was in the children’s best interest and that the

Department had established by clear and convincing evidence the conduct grounds

under Subsections (D) (endangering environment), (E) (endangering conduct), and

                                           20
(O) (failing to complete service plan). See Tex. Fam. Code Ann. § 161.001(b)(1)(D),

(E), (O), (b)(2). The trial court also found that Mother had failed to prove by a

preponderance of the evidence that she was unable to comply with a court-ordered

service plan and that despite making a good-faith effort, her failure to comply was not

her fault. See id. § 161.001(d). The trial court thus terminated Mother’s and Father’s

parental rights to the children and appointed the Department as the children’s

managing conservator.

C. Mother and Father appeal

      Mother and Father timely filed a notice of appeal and raise nine issues.7 In their

first, second, and sixth issues, they complain that the evidence was legally and factually

insufficient to support the trial court’s conduct and best-interest findings. In their

remaining issues, they complain that the trial court erred by failing to make a finding

that Mother and Father were unable to comply with a court-ordered service plan

despite making a good-faith effort and that their failure to comply was not their fault

(issue three); by failing to give the parents more time to complete their service plan

(issue four); by admitting evidence regarding Myra and Anne (issue five); by finding

that Father’s parental rights should be terminated because he failed to comply with

provisions of a court order specifically establishing the actions necessary for Mother


      7
        In the trial court, Mother and Father each had a court-appointed attorney. On
appeal, they are jointly represented by a retained attorney who filed a single brief on
their behalf.


                                           21
to obtain the return of the children under an invalid Family Code section8 (issue

seven); by admitting into evidence Mother’s psychological examination (issue eight);

and by failing to provide Mother with an attorney ad litem (issue nine).

      We will address these issues out of order because doing so aids in our

disposition of the appeal.

          II. Appointment of Counsel under Family Code Section 161.003

      In their ninth issue, the parents assert that because Mother’s psychological

evaluation states that she has limited cognitive skills and is borderline intellectual

functioning, Family Code Section 161.003(b) required the trial court to appoint

Mother an attorney ad litem. See id. § 161.003(b). The parents argue that “an attorney

ad litem should have been appointed with respect to any cognitive or intellectual

deficit so as to properly ensure Mother’s true needs were carried out during the

pendency of this case and towards the ultimate goal of reunification.” The parents



      8
         Paragraph 7 of the trial court’s termination order is titled “Termination of
Respondent Father[’s] . . . Parental Rights.” In Subparagraph 7.2.3, the trial court
found that Father “failed to comply with the provisions of a court order that
specifically established the actions necessary for the mother to obtain the return of the
children . . . pursuant to § 161.00(b)(1)(O), Texas Family Code.” [Emphases added.]
See Tex. Fam. Code Ann. § 161.001(b)(1)(O). The Department contends that these are
clerical errors and urges us to modify the judgment. We agree that these errors are
clerical, and we will thus modify the trial court’s judgment to correct them. See In re
L.F., No. 02-19-00421-CV, 2020 WL 2201905, at *4–5 (Tex. App.—Fort Worth, May
7, 2020, no pet.) (mem. op.); In re D.M., No. 04-14-00059-CV, 2014 WL 2917458, at
*3–4 (Tex. App.—San Antonio June 25, 2014, no pet.) (mem. op.); see also Tex. R.
App. P. 43.2(b).


                                           22
contend that the trial court’s failure to appoint Mother an attorney ad litem violated

Mother’s due-process rights.

      Section 161.003 allows termination of a parent’s rights if the parent has a

mental or emotional illness or mental deficiency that renders her unable to provide for

her child’s physical, emotional, and mental needs until the child’s eighteenth birthday.

See id. § 161.003(a). The trial court must appoint an attorney ad litem to represent the

parent “[i]mmediately after the filing of a suit under [Section 161.003].” Id.

§ 161.003(b).

      Here, the Department did not seek to terminate Mother’s parental rights under

Section 161.003; it sought to terminate her rights under Section 161.001. See id.

§§ 161.001, .003. The trial court was thus not required to appoint Mother an attorney

ad litem under Section 161.003(b). See id. § 161.003(b); cf. In re J.J., No. 02-20-00218-

CV, 2020 WL 7639579, at *5 (Tex. App.—Fort Worth Dec. 23, 2020, no pet.) (mem.

op.) (“Section 161.003 is not the exclusive way to terminate the parental rights of

someone with a mental illness or deficiency.”). The trial court did, however, appoint

attorneys ad litem for Mother and Father a few days after the Department sued to

terminate their parental rights, presumably because they were indigent and were thus

entitled to appointed counsel. See Tex. Fam. Code Ann. § 107.013(a). These attorneys

represented the parents through trial. We overrule parents’ ninth issue.




                                           23
               III. Extension of Time to Complete Parenting Plan

      In their fourth issue, Mother and Father complain that the trial court erred by

“failing to extend the time to provide [them] the ability to complete the final

requirement of their parenting plan.”

      As the June 8, 2020 statutory dismissal date was approaching, the Department

moved the trial court on April 29, 2020, to retain jurisdiction and to set a new

dismissal date. See id. §§ 263.401, .403(a-1). On May 18, 2020, the trial court granted

the motion and extended the case’s dismissal date to November 13, 2020. The trial

commenced on October 2, 2020.

      The parents contend that because they completed all services except those not

available to them and because the Department’s witnesses testified that the parties

performed all services requested of them before COVID-19 restrictions were put in

place, the trial court should have extended the time for the parents to complete their

service plans. But Mother and Father did not ask the trial court for more time to

complete their services. They have thus failed to preserve this issue for our review. See

Tex. R. App. P. 33.1(a)(1)(A) (explaining that to preserve a complaint for appellate

review, a party must present to the trial court a timely request, objection, or motion

that states the specific grounds for the desired ruling, if not apparent from the

request’s, objection’s, or motion’s context). We overrule parents’ fourth issue.




                                           24
                    IV. The Trial Court’s Evidentiary Rulings

      The parents’ fifth and eighth issues challenge the trial court’s admission of

evidence. In their fifth issue, the parents complain that the trial court erred by

admitting evidence regarding Myra and Anne. In their eighth issue, the parents

complain that the trial court erred by admitting Mother’s psychological examination.

A. Evidence regarding Myra and Anne

      The parents claim that the trial court erred by admitting evidence about Myra

and Anne and by “considering it as evidence of the parents’ inability to care for their

children when all evidence indicated the Department had temporary managing

conservatorship of the girls for seventeen months” because the Department later

dismissed the termination case as to Myra and Anne and returned them to the parents.

      The parents did not object to the admission of any evidence regarding Myra

and thus waived any appellate complaint concerning the admission of such evidence.

See Tex. R. App. P. 33.1(a)(1)(A); see also Tex. R. Evid. 103(a)(1); Bushell v. Dean,

803 S.W.2d 711, 712 (Tex. 1991) (op. on reh’g). Mother and Father each objected to

Leal’s testifying regarding Anne’s association with suspected sex traffickers. The

parents argued that such evidence was irrelevant to the termination of their parental

rights to Ross, Finn, Macy, and Penny because the Department had represented that it

was going to dismiss the case as to Anne. In response, the Department explained that

Leal’s testimony about Anne “speaks to the overall need to protect all of these



                                          25
children, including a young female child, [Macy], and what dangers might be posed to

her if she were returned home.” The trial court overruled the parents’ objections.

       We review a trial court’s rulings in admitting or excluding evidence for an abuse

of discretion. Gharda USA, Inc. v. Control Sols., Inc., 464 S.W.3d 338, 347 (Tex. 2015).

And as the long-established formulation has it, a trial court abuses its discretion if it

acts without reference to any guiding rules or principles—that is, if it acts arbitrarily or

unreasonably. Low v. Henry, 221 S.W.3d 609, 614 (Tex. 2007); Cire v. Cummings,

134 S.W.3d 835, 838–39 (Tex. 2004). Just because we might have ruled differently

under the circumstances does not mean that we can hold that a trial court abused its

discretion. E.I. du Pont de Nemours & Co. v. Robinson, 923 S.W.2d 549, 558 (Tex. 1995);

see Low, 221 S.W.3d at 620. If the record shows any legitimate basis for an evidentiary

ruling, we must uphold that ruling. Owens-Corning Fiberglas Corp. v. Malone, 972 S.W.2d

35, 43 (Tex. 1998).

       Here, although the Department indicated that it intended to dismiss its

termination suit as to Myra and Anne, Leal’s testimony regarding Anne’s association

with suspected sex traffickers was relevant to at least two of the factors the trial court

could consider in determining whether termination was in the four younger children’s

best interest: the parents’ parenting abilities and the possible future emotional and

physical danger to the children. See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex.

1976). We thus conclude that the trial court did not abuse its discretion by allowing



                                            26
testimony about Anne’s association with suspected sex traffickers, and we overrule

the parents’ fifth issue.

B. Mother’s psychological evaluation

       The parents next complain that the trial court erred by (1) admitting Mother’s

psychological evaluation into evidence and allowing Leal to “read into the record a

sliver of an opinion . . . rendered by an unqualified expert containing a blanket

statement that . . . Mother was unable to care for her children based on her

psychological evaluation” and (2) by overruling “counsel’s objection as to [the] right

to cross-examination.”

       Here, Mother’s and Father’s psychological evaluations and accompanying

business-records affidavit were served on the parents more than 14 days before trial.

See Tex. R. Evid. 803(6), 902(10). Neither parent raised a pretrial objection. When the

Department initially offered them into evidence at trial, Mother stated that she had no

objection. Father, however, lodged the following objection in an exchange with the

trial-court judge:

       [Father’s attorney]: Your Honor, I believe -- I believe they are self-
       authenticated in the sense of we don’t need a Business Records Affidavit
       or a custodian of records to come present these; however, I’m going to
       object to any attempt to interpret any of -- anything that’s being said or
       was stated within the -- the medical records themselves.

       THE COURT: So you’re preempting the objection?

       [Father’s attorney]: Well, I’m objecting to them coming in. I do have an
       objection.



                                          27
       THE COURT: Okay. Make sure I understand. You said that -- you said
       -- it sounded like you contradicted and I just want to make sure. You
       said that they’re self-authenticating. You said that you have no objection
       to them --

       [Father’s attorney]: Well, they’re just self-authenticating with regards to
       we don’t need a medical records -- a custodian of records to testify these
       are the actual records, but for any other purpose, I’m objecting to them.

The trial court then admitted the evaluations and affidavit into evidence.

       To preserve a complaint for appellate review, a party must present to the trial

court a timely request, objection, or motion that states the specific grounds for the

desired ruling, if not apparent from the request’s, objection’s, or motion’s context.

Tex. R. App. P. 33.1(a)(1)(A); see also Tex. R. Evid. 103(a)(1). If a party fails to do this,

error is not preserved. Bushell, 803 S.W.2d at 712. A specific objection is one that

enables the trial court to understand the precise grounds so as to make an informed

ruling and that affords the offering party an opportunity to remedy any defect, if

possible. See Tex. R. App. P. 33.1(a); Tex. R. Evid. 103(a)(1); Campbell v. State,

85 S.W.3d 176, 185 (Tex. 2002); McDaniel v. Yarbrough, 898 S.W.2d 251, 252 (Tex.

1995). To be specific, an objection must “clearly and distinctly” make the trial court

aware of the party’s complaint. Equistar Chems., L.P. v. Dresser-Rand Co., 240 S.W.3d

864, 868 (Tex. 2007).

       Here, Mother did not object to the psychological evaluations and thus failed to

preserve her complaint regarding their admission. See Tex. R. App. P. 33.1(a)(1)(A); see




                                             28
also Tex. R. Evid. 103(a)(1); Bushell, 803 S.W.2d at 712. We overrule this portion of the

parents’ eighth issue.

       Father did not dispute that the psychological evaluations were admissible under

Texas Rule of Evidence 902(10). See Tex. R. Evid. 902(10). His objection—to any

attempt to interpret the records and to use them “for any other purpose”—was not

specific enough for the trial court (or us) to understand the nature of his complaint.

To the extent that Father’s objection could be construed as complaining that the

psychological evaluations were inadmissible hearsay, that complaint does not comport

with the complaint Father makes on appeal—that the psychologist was an unqualified

expert. Father has thus failed to preserve this complaint for our review, and we

overrule this portion of the parents’ eighth issue. See Tex. R. App. P. 33.1(a); F.C. v.

Tex. Dep’t of Family & Protective Servs., No. 03-19-00625-CV, 2020 WL 101998, at

*5 (Tex. App.—Austin Jan. 9, 2020, no pet.) (mem. op.).

       After the trial court admitted the psychological evaluations, the Department

asked Leal to read aloud portions of Mother’s evaluation, which Leal began to do

verbatim. Mother then objected, explaining that she believed that Father was correct

before: “I don’t think this is the proper sponsor. We cannot cross-examine [Leal]

based on what this counselor wrote. If the counselor was here, I think all that

language comes in, but as of right now, I think it cannot come in through the

caseworker.” The Department responded



                                           29
      And, Your Honor, I believe these are business records. They’re records
      that are kept in the regular course of the business, they’re made in the
      regular course of her business, and what’s contained in them is free to be
      read into the record. It’s not hearsay because it is authenticated and it is
      an exception to the hearsay rule under the business records predicate.
      I’m not asking [Leal] to interpret any of these, but to simply read the
      words that are written on this page.

Father agreed with Mother “with regards to any interpretation” and added,

      I haven’t any further objection, and I agree with [Mother] with regards to
      any interpretation. Any interpretation with regards to these, they’re
      trying to assume -- or trying to presume anything from the reading other
      than just plain reading and moving on, that’s one thing. But if [the
      Department]’s trying to -- [the Department]’s going to try to cross-
      examine [Leal] on these, then I’m going to object.

The trial court overruled the objection.

      As noted, a party must make a timely objection to preserve a complaint for

appellate review. See Tex. R. App. P. 33.1(a)(1)(A); see also Tex. R. Evid. 103(a)(1). An

objection is timely if made at the point evidence is offered and before the evidence is

admitted. See Tex. R. Evid. 103; Bushell, 803 S.W.2d at 712. An objection to evidence

that was previously admitted without objection comes too late. Perry Homes v.

Alwattari, 33 S.W.3d 376, 386 n.10 (Tex. App.—Fort Worth 2000, pet. denied).

      On appeal, the parents assert that the trial court erred by overruling this

objection “as to [the] right to cross-examination of the witnesses’ statement that . . .

Mother was ‘unable to care properly for her children.’” As best we can tell, the

parents’ trial objection and complaint on appeal appear to be that the trial court’s

admission of the psychologist’s evaluations under the business-records exception to



                                           30
the hearsay rule deprived them of their right to cross-examine the psychologist who

examined the parents and prepared the evaluations. But by the time Mother and

Father lodged this objection, the evaluations had already been admitted into evidence

and their objection was too late. See id. We thus overrule the remainder of the parents’

eighth issue.

V. Evidence Supporting Termination of Mother’s and Father’s Parental Rights

       In their first, second, and sixth issues, Mother and Father challenge the legal

and factual sufficiency of the evidence to support the trial court’s findings (1) that

they violated the two endangerment grounds in Family Code Section 161.001(b)(1)(D)

and (E); (2) that they failed to complete their service plan; and (3) that termination of

their parental rights was in the children’s best interest. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(D), (E), (O), (b)(2).

A. Burden of proof and standards of review

       For a trial court to terminate a parent–child relationship, the party seeking

termination must prove two elements by clear and convincing evidence: (1) that the

parent’s actions satisfy one ground listed in Family Code Section 161.001(b)(1); and

(2) that termination is in the child’s best interest. Id. § 161.001(b); In re E.N.C.,

384 S.W.3d 796, 803 (Tex. 2012); In re J.L., 163 S.W.3d 79, 84 (Tex. 2005). Evidence is

clear and convincing if it “will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Tex. Fam. Code

Ann. § 101.007; E.N.C., 384 S.W.3d at 802.

                                           31
       To determine whether the evidence is legally sufficient in parental-termination

cases, we look at all the evidence in the light most favorable to the challenged finding

to determine whether a reasonable factfinder could form a firm belief or conviction

that the finding is true. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We assume that

the factfinder settled any evidentiary conflicts in favor of its finding if a reasonable

factfinder could have done so. Id. We disregard all evidence that a reasonable

factfinder could have disbelieved, and we consider undisputed evidence even if it is

contrary to the finding. Id. That is, we consider evidence favorable to the finding if a

reasonable factfinder could, and we disregard contrary evidence unless a reasonable

factfinder could not. See id. The factfinder is the sole judge of the witnesses’ credibility

and demeanor. In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).

       We must perform “an exacting review of the entire record” in determining the

factual sufficiency of the evidence supporting the termination of a parent–child

relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). Nevertheless, we give due

deference to the factfinder’s findings and do not supplant them with our own. In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We review the whole record to decide

whether a factfinder could reasonably form a firm conviction or belief that the parents

violated a predicate ground listed in Section 161.001(b)(1) and that the termination of

the parent–child relationship would be in the children’s best interest. Tex. Fam. Code

Ann. § 161.001(b); In re C.H., 89 S.W.3d 17, 28 (Tex. 2002). If the factfinder



                                            32
reasonably could form such a firm conviction or belief, then the evidence is factually

sufficient. C.H., 89 S.W.3d at 18–19.

      Clear and convincing evidence of one pleaded conduct ground is sufficient to

support a termination decision if coupled with sufficient best-interest evidence. See

In re A.V., 113 S.W.3d 355, 362 (Tex. 2003); In re D.M., 58 S.W.3d 801, 813 (Tex.

App.—Fort Worth 2001, no pet.). But if one of the pleaded and found conduct

grounds is based on endangerment—Section 161.001(b)(1)(D) or (E)—then we must

fully address that ground, if presented on appeal, based on the future collateral

consequences of such a finding. See In re N.G., 577 S.W.3d 230, 235–37 (Tex. 2019);

see also Tex. Fam. Code Ann. § 161.001(b)(1)(M) (allowing termination of parent’s

parental rights if such rights to another child had been terminated under Section

161.001(b)(1)(D) or (E)).

B. The trial court’s endangerment findings

      As noted, the parents argue that the evidence is legally and factually insufficient

to support the trial court’s findings that they violated the two endangerment grounds

in Section 161.001(b)(1)(D) and (E) of the Family Code. Because we conclude that

sufficient evidence supports termination under Subsection (E), we will not address

Subsection (D). See In re T.C., No. 02-19-00291-CV, 2019 WL 6606172, at *1 n.3 (Tex.

App.—Fort Worth Dec. 5, 2019, pet. denied) (mem. op.) (“We read N.G. to say that

an affirmance under either (D) or (E) suffices because under (M) an affirmance under



                                          33
one makes the other moot.”); see also In re A.S., No. 02-19-00422-CV,

2020 WL 990028, at *5 (Tex. App.—Fort Worth Mar. 2, 2020, no pet.) (mem. op.).

      Subsection (E) provides that parental rights may be terminated if the parent has

“engaged in conduct or knowingly placed the child with persons who engaged in

conduct [that] endangers the physical or emotional well-being of the child.” Tex. Fam.

Code Ann. § 161.001(b)(1)(E). To “endanger” means to expose a child to loss or

injury, or to jeopardize a child’s emotional or physical health. Tex. Dep’t of Human

Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); see In re M.C., 917 S.W.2d 268,

269 (Tex. 1996); In re J.T.G., 121 S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no

pet.). Under Subsection (E), the relevant inquiry is whether evidence exists that the

endangerment of the child’s well-being was the direct result of the parent’s conduct,

including acts, omissions, or failures to act. J.T.G., 121 S.W.3d at 125. Subsection (E)

requires not just a single act or omission but rather a voluntary, deliberate, and

conscious course of conduct by the parent. Id.

      Mother asserts that given her limited cognitive functioning, she could not have

knowingly engaged in conduct that endangered her children’s physical and emotional

well-being. But the statute’s plain language does not require that a parent knowingly

engage in endangering conduct. See Tex. Fam. Code Ann. § 161.001(b)(1)(E). To

support termination under Subsection (E), it is not necessary to establish that a parent

intended to endanger a child. See M.C., 917 S.W.2d at 270. Nor is it necessary to

establish that the conduct was directed at the child or that the child actually suffered

                                          34
injury. Id. at 269; Boyd, 727 S.W.2d at 533. Rather, it is sufficient if the parent’s

conduct endangered the child’s well-being. See Walker v. Tex. Dep’t of Family &

Protective Servs., 312 S.W.3d 608, 616–17 (Tex. App.—Houston [1st Dist.] 2009, pet.

denied). Moreover, the endangering conduct does not have to occur in the child’s

presence. Id. at 617. And the conduct may occur before the child’s birth and either

before or after the child’s removal by the Department. Id.; see J.O.A., 283 S.W.3d at

345. A parent’s past endangering conduct may create an inference that the past

conduct may recur and further jeopardize the child’s present or future physical or

emotional well-being. See D.M., 58 S.W.3d at 812.

      Here, Mother and Father argue that there is no evidence or insufficient

evidence to support the trial court’s findings that they engaged in conduct that

endangered their children’s physical or emotional well-being or knowingly placed their

children with persons who engaged in conduct that endangered their physical or

emotional well-being. We disagree.

      Mother was the children’s primary caretaker. Brown reported that the floors of

the family’s home had mud and dirt on them, the house smelled of human urine, and

there were “tons of bugs and flies.” The home was so unsanitary that Brown feared

that the children would get sick from the home’s condition. Brown also reported that

the children were wearing tattered clothes and were extremely dirty. According to

Brown, the children had not bathed in a very long time and their body odor was so

strong that “[i]t was to the point where I was getting sick interviewing them[,] and I

                                         35
was going to have to leave at one point because I couldn’t stay in there any longer

with the odor.” When confronted, Mother was unconcerned with the home’s

condition and her children’s cleanliness; Father claimed that “he had no idea what was

going on,” even though he lived there.

      During the FBSS case, then six-year-old Penny was hospitalized. At that time,

she weighed 25 pounds and was extremely malnourished and dirty. Her lice-infested

hair was so matted that it had to be cut to treat the lice. When Green spoke with both

parents about Penny’s failure to thrive, both parents claimed that they were unaware

that Penny’s weight was an issue, even though then-six-year-old Penny was the size of

a toddler. Leal testified that she believed that Penny was in grave danger due to the

parents’ medical neglect.

      Neglect can be just as dangerous to a child’s emotional and physical health as

intentional abuse. In re E.A.W.S., No. 2-06-00031-CV, 2006 WL 3525367, at *10 (Tex.

App.—Fort Worth Dec. 7, 2006, pet. denied) (mem. op.). By allowing the children to

live in such unsanitary conditions at home, Mother and Father endangered each

child’s health and physical well-being. See, e.g., In re M.C., 917 S.W.2d at 270; In re

W.R.E., 167 S.W.3d 636, 642 (Tex. App.—Dallas 2005, pet. denied). Moreover, the

evidence of Mother’s and Father’s continued neglect of Penny—which resulted in her

hospitalization during the FBSS case—supports a finding that the parents engaged in

a course of conduct endangering all the children’s physical or emotional well-being.

See In re C.E.K., 214 S.W.3d 492, 497 (Tex. App.—Dallas 2006, no pet.) (stating that if

                                          36
a parent abuses or neglects the other parent or children, that conduct can be used to

support a finding of endangerment); see also E.A.W.S., 2006 WL 3525367, at *10 (“If a

parent abuses or neglects the other parent or children, that conduct can be used to

support a finding of endangerment even against a child who was not yet born at the

time of the conduct.”); In re D.T., 34 S.W.3d 625, 636–37 (Tex. App.—Fort Worth

2000, pet. denied) (op. on reh’g) (stating that evidence of conduct before child is born,

as well as evidence of how a parent has treated another child or spouse, is relevant

regarding whether a course of conduct under Subsection (E) has been established).

      Viewing the evidence in the light most favorable to the trial court’s Subsection

(E) findings, we conclude that a reasonable factfinder could have formed a firm belief

or conviction that Mother and Father had engaged in conduct or had knowingly

placed Ross, Finn, Macy, and Penny with persons who had engaged in conduct that

endangered the children’s physical or emotional well-being. See Tex. Fam. Code Ann.

§ 161.001(b)(1)(E); J.P.B., 180 S.W.3d at 573. We thus hold that the evidence is legally

sufficient to support the trial court’s Subsection (E) findings. See Tex. Fam. Code

Ann. § 161.001(b)(1)(E); J.P.B., 180 S.W.3d at 573. And based on our review of the

entire record and giving due deference to the factfinder’s Subsection (E) findings, we

likewise conclude that the factfinder reasonably could have formed a firm conviction

or belief that Mother and Father had engaged in conduct or had knowingly placed

Ross, Finn, Macy, and Penny with persons who had engaged in conduct that

endangered the children’s physical or emotional well-being. See Tex. Fam. Code Ann.

                                           37
§ 161.001(b)(1)(E); C.H., 89 S.W.3d at 18–19. We thus hold that the evidence is

factually sufficient to support the trial court’s Subsection (E) findings. See Tex. Fam.

Code Ann. § 161.001(b)(1)(E); C.H., 89 S.W.3d at 18–19.

      Because the evidence is legally and factually sufficient to support termination

under Subsection (E), Mother’s and Father’s challenges to the sufficiency of the

evidence supporting the trial court’s findings under Subsection (D) (endangering

environment) are moot. See Tex. Fam. Code Ann. § 161.001(b)(1); A.S.,

2020 WL 990028, at *5; T.C., 2019 WL 6606172, at *1 n.3. Similarly, we need not

address the sufficiency of the evidence to support the other conduct ground—

Subsection (O) (failure to complete service plan)—found by the trial court, except as

to correct the judgment as to Father. See Tex. R. App. P. 47.1; see also Tex. Fam. Code

Ann. § 161.001(b)(1); A.V., 113 S.W.3d at 362; In re D.D.G., 423 S.W.3d 468,

475 (Tex. App.—Fort Worth 2014, no pet.). 9

C. The trial court’s best-interest findings

      The parents also challenge the legal and factual evidentiary sufficiency to

support the trial court’s findings that termination of their parental rights was in the

best interest of Ross, Finn, Macy, and Penny.



      9
       But for correcting the judgment’s harmless clerical errors, we likewise need not
address Mother and Father third and seventh issues, which relate to the trial court’s
Subsection (O) findings. See Tex. Fam. Code Ann. § 161.001(b)(1)(O), (d); see also Tex.
R. App. P. 47.1.


                                          38
       Although we generally presume that keeping a child with a parent is in the

child’s best interest, In re R.R., 209 S.W.3d 112, 116 (Tex. 2006), the best-interest

analysis is child-centered, focusing on the child’s well-being, safety, and development,

In re A.C., 560 S.W.3d 624, 631 (Tex. 2018). In determining whether evidence is

sufficient to support a best-interest finding, we review the entire record. In re E.C.R.,

402 S.W.3d 239, 250 (Tex. 2013). Evidence probative of a child’s best interest may be

the same evidence that is probative of a Subsection (b)(1) ground. Id. at 249; C.H.,

89 S.W.3d at 28; see Tex. Fam. Code Ann. § 161.001(b)(1), (2). We also consider the

evidence in light of nonexclusive factors that the factfinder may apply in determining

the child’s best interest:

       • the child’s desires;

       • the child’s emotional and physical needs now and in the future;

       • the emotional and physical danger to the child now and in the future;

       • the parental abilities of the individuals seeking custody;

       • the programs available to assist these individuals to promote the child’s best
         interest;

       • the plans for the child by these individuals or by the agency seeking custody;

       • the stability of the home or proposed placement;

       • the parent’s acts or omissions indicating that the existing parent–child
         relationship is not a proper one; and

       • any excuse for the parent’s acts or omissions.




                                           39
See Holley, 544 S.W.2d at 371–72; see also E.C.R., 402 S.W.3d at 249 (stating that in

reviewing a best-interest finding, “we consider, among other evidence, the Holley

factors” (footnote omitted)); E.N.C., 384 S.W.3d at 807. These factors are not

exhaustive, and some listed factors may not apply to some cases. C.H., 89 S.W.3d at

27. Furthermore, undisputed evidence of just one factor may suffice to support a

finding that termination is in the child’s best interest. Id. On the other hand, the

presence of scant evidence relevant to each factor will not support such a finding. Id.

       On appeal, Mother and Father recite the law applicable to the best-interest

analysis but do not analyze it under this case’s facts. We will nonetheless undertake

the analysis ourselves.

       As to the children’s desires, because Ross had limited verbal abilities and Penny is

nonverbal, they were most likely incapable of expressing their desires; Finn and Macy

might have been capable of expressing their desires, but the Department presented no

such evidence. There was evidence, however, that the children loved and were bonded

with Father. This factor thus weighs slightly against terminating Father’s parental

rights to the children. See In re M.H., 319 S.W.3d 137, 150 (Tex. App.—Waco 2010,

no pet.). As to Mother, this factor weighs neither in favor of nor against termination

of Mother’s parental rights to the children. See E.N.C., 384 S.W.3d at 808.

       Regarding the physical and emotional needs of the children now and in the future and the

physical and emotional danger to the children now and in the future, the record reflects that each

child—especially Penny—has specialized needs. As outlined in detail above, each of

                                               40
the children is medicated and requires various forms of therapy. Penny has highly

specialized medical needs, requires special medical equipment, is under the care of

several different doctors, and is fed through a G-tube. The parents never proved that

they could meet Penny’s needs, especially regarding how to use and care for Penny’s

G-button. O’Brien believed that the children were at substantial risk if Mother’s and

Father’s parental rights were not terminated because the parents could not meet all

the children’s medical and developmental needs. Additionally, Mother’s and Father’s

attitudes toward Myra’s and Anne’s behavior raised concerns that the children—

especially Macy—could become sex-trafficking victims in the future.

      Moreover, a psychologist diagnosed both parents with “borderline intellectual

functioning” and concluded that Mother had “very limited cognitive skills and is not

likely to appropriately make decisions in the best interest of herself and her children”

and that “[i]t is likely that [she] will need supervision and support with her children

and should not be in a decision-making and primary caretaking capacity.” See, e.g., In re

D.A.T., No. 02-10-00335-CV, 2012 WL 1947338, at *11 (Tex. App.—Fort Worth

May 31, 2012, pet. denied) (mem. op. on reh’g) (considering evidence that parent was

borderline intellectual functioning and needed assistance with making legal, medical,

and financial decisions in best-interest analysis). Regarding Father, the psychologist

concluded that he would “not be well-suited for a daily caregiving role.” See id.

      Neither Leal nor O’Brien believed that the parents could or wanted to take care

of their children’s needs. According to Leal, “it’s not just about their disabilities

                                           41
because I prompt them and they understand what I’m telling them. It’s more about

them not making significant life changes to be able to take care of their four

children.” In fact, the Department had been involved with the family off and on

regarding the same concerns (the children’s weight and the home’s condition) for

several years. Each time, the children and the home would improve when the

Department was involved with the family, but the parents would later regress.

          In short, the evidence casts doubt on the parents’ ability to (1) understand their

children’s needs and provide for their physical and emotional needs now and in the

future and (2) understand and recognize the physical and emotional danger to the

children now and in the future. We thus conclude that the trial court was entitled to

find that these factors weighed in favor of terminating Mother’s and Father’s parental

rights.

          As to the parents’ parenting abilities, the evidence showed that Mother and Father

love their children. Although Leal worked one-on-one with the parents to inform and

educate them on each of their children’s needs, the parents failed to demonstrate to

Leal that they could meet those needs and parent their children. The parents attended

the scheduled visits with the children but struggled to interact with and supervise

them. Leal had to prompt the parents to engage and interact with the children. During

these visits, Mother and Father never proved that they could meet Penny’s needs

(especially how to care for and use Penny’s G-button) and thus never progressed to

unsupervised visitation. According to Leal, the parents “failed to demonstrate

                                              42
significant life changes . . . as far as parenting goes.” Mother, the main caregiver, failed

to demonstrate that she knew what is required on a day-to-day basis to care for the

children or had any interest in learning what is required. And Leal and the

psychologist did not think that Father could take over the caretaking role. Father’s

trial testimony confirmed this fear as he was unable to testify about each child’s

particular needs. Plus, the parents’ attitudes toward Myra’s and Anne’s behavior raised

concerns about their abilities to effectively parent the younger children. We conclude

that the trial court was entitled to find that this factor weighed in favor of terminating

Mother’s and Father’s parental rights.

       Regarding the programs available to assist the parents in promoting the children’s best

interests, the record reflects that the parents satisfied most of their service plan’s

requirements. They were unable to complete the parenting class and an online class

regarding sex trafficking, but the Department admitted that those failures were not

the parents’ fault. In fact, the trial judge stated on the record that he was “concerned

in this case that the Department didn’t do all [it] could do to take care of the services

that were ordered.” We conclude that this factor weighs against terminating Mother’s

and Father’s parental rights.

       As to the parents’ and the Department’s plans for the children, Father testified that he

and Mother had done everything that the Department had asked them to do and that

he thinks they are much more capable of taking care of the children than they were

before the children’s removal. He further claimed that he and Mother were willing to

                                             43
do whatever they needed to do to take care of the children, including taking them to

medical and therapy appointments and making sure that they are eating and are taken

care of. But again, Father was unable to describe each child’s particular needs, and the

Department believed that terminating Mother’s and Father’s parental rights was in the

children’s best interest. All the children are doing well in foster care and are receiving

the medication and treatment that they need. Macy’s foster placement wants to adopt

her, and Foster Mother has a strong bond with Penny, loves her, and wants to

continue to foster Penny. Ross and Finn are doing well in their current placements,

and the Department’s plan is to move them into an adoption-motivated home

together. We conclude that the trial court was entitled to find that this factor weighed

in favor of terminating Mother’s and Father’s parental rights.

       Regarding the stability of the parent’s home, the Department admitted that the family

had a stable home (they had lived there more than ten years). Father testified that he

owns the home and has maintained the same job for 22 years. The home was safe and

had water and electricity, there was food in the home, and the home’s condition had

improved, even though Leal said it still had a “foul odor.” We conclude that this

factor weighs against terminating Mother’s and Father’s parental rights.

       As to the parents’ acts or omissions indicating that the existing parent–child relationship is

not a proper one and any excuse for the parents’ acts or omissions, the record reflects that the

children were removed because of the parents’ neglect and that the parents had been

neglecting these children for most, if not all, of their lives. Mother did not testify at

                                                44
trial to offer any excuse for her behavior, but the Department offered evidence that

she was unconcerned with her children’s conditions and was unwilling to learn what

she needed to do to care for them. When Father was asked whether he understood

that the Department had been involved in the family’s life for a decade because it

thought that he and Mother were not able to care for their children, Father said that

they could take care of them. Father said that they had “never caused any damage to

anyone and even less to our children.” But the evidence in this case contradicts

Father’s testimony. We conclude that the trial court was entitled to find that this

factor weighed in favor of terminating Mother’s and Father’s parental rights.

      We recognize that not all the Holley factors weighed in favor of terminating

Mother’s and Father’s parental rights to Ross, Finn, Macy, and Penny. Even so, we

conclude that, viewing the evidence in the light most favorable to the trial court’s

best-interest findings, a reasonable factfinder could have formed a firm belief or

conviction that termination of Mother’s and Father’s parental rights was in the

children’s best-interest. See Tex. Fam. Code Ann. § 161.001(b)(2); J.P.B., 180 S.W.3d at

573. We thus hold that the evidence is legally sufficient to support the trial court’s

best-interest findings. See Tex. Fam. Code Ann. § 161.001(b)(2); J.P.B., 180 S.W.3d at

573. And based on our review of the entire record and giving due deference to the

factfinder’s best-interest findings, we conclude that the factfinder reasonably could

have formed a firm conviction or belief that termination of Mother’s and Father’s

parental rights was in the children’s best-interest. See Tex. Fam. Code Ann.

                                          45
§ 161.001(b)(2); C.H., 89 S.W.3d at 18–19. We thus hold that the evidence is factually

sufficient to support the trial court’s best-interest findings. See Tex. Fam. Code Ann.

§ 161.001(b)(2); C.H., 89 S.W.3d at 18–19.

D. Conclusion

       Having found that the evidence is legally and factually sufficient to support the

trial court’s Subsection (E) and best-interest findings as to both parents, we overrule

their first, second, and sixth issues.

                                         VI. Conclusion

       We modify Subparagraph 7.2.3 of the trial court’s judgment (1) to delete

“mother” and replace it with “father” and (2) to delete “161.00(b)(1)(O)” and replace

it with “161.001(b)(1)(O).” Having overruled all the issues necessary for our

disposition of this appeal, we affirm as modified the trial court’s judgment terminating

Mother’s and Father’s parental rights to Ross, Finn, Macy, and Penny. See Tex. R.

App. P. 43.2(b).




                                                          /s/ Elizabeth Kerr
                                                          Elizabeth Kerr
                                                          Justice

Delivered: May 20, 2021




                                              46